WOODLEY, Presiding Judge.
The offense is drunk driving; the punishment, 3 days in jail and a fine of $50.
The appellant, who walks with a limp and has a speech defect, was involved in a minor collision between the pickup truck he was driving and an automobile driven by David W. Kemptner. Police officers who investigated and Mr. Kemptner testified that from their observation of him they formed the opinion that the appellant was intoxicated.
A blood test taken with appellant’s consent was examined by City Chemist Floyd E. McDonald, who testified that the test showed an alcohol content of .2 per cent alcohol and that persons with the widest tolerance for alcohol become intoxicated with a .1 per cent alcohol content in their blood.
The appellant testified that he did not drink and that some 4 ounces of medicine his doctor had given him, which he was told contained alcohol, was the only alcohol he had consumed on the day in question.
The evidence is sufficient to sustain the jury’s verdict.
The record contains no formal bills of exception or exceptions relating to the court’s charge.
The informal bills present no error which would warrant reversal.
The judgment is affirmed.